DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-2 and 3-7 in the reply filed on 5/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of group II, claims 8-9 and 11-15 in the reply filed on 5/11/2021 is acknowledged.  The traversal is on the ground(s) that groups I and II do include a common special technical feature having a contribution over the cited art.  This is not found persuasive because group I and II lack unit of invention because even though the inventions of these groups require the technical feature of a sample holder comprising: a substrate, a sensing chamber, a sample reception area, a sensing area, and a waste chamber this technical feature is not a special technical feature as it does not make contribution over the prior art in view of Boehm et al (US 20130243664 A1; hereinafter “Boehm”).  Boehm teaches a sample holder comprising a substrate (Boehm; Abstract; a microfluidic element for analysis of a fluid sample having a substrate) positioned in a sensing chamber (Boehm; para [12]; a substrate and a microfluidic transport system having a channel structure; examiner indicates that the channel structure comprises the measurement chamber 10), the substrate comprising a sample reception area and a sensing area (Boehm; para [1]; Image 1; examiner indicates “the sensing chamber having a sample receiving portion and a sensing portion, where the sample reception area is provided in the sample receiving portion” instant specifications pp 10, lines 3-5) the sensing area being closer to the  a waste chamber (Boehm; para [50]; Fig. 3; The waste chamber 12 acts as a waste reservoir for surplus fluid or fluid that is no longer required).  Further, claim 15 is dependent on nonelected claim 8, thus claim 15 will be deemed withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2018 and 11/15/2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-2, 4-9, and 11-15 are pending with claims 1-2 and 4-7 are being examined with claims 8-9 and 11-15 are withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “component” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 7  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the transferring step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5 and 7 are rejected by virtue of dependency on claim 4. 
Claim 7 recites the limitation “the second capillary force having a component” in lines 2-3.  How does a force have a structural “component”?  Is the component part of the sample or is the component a variable that contributes to the capillary force?  Further, claim 7 recites “the component exceeds a second centrifugal force acting on the sample during rotation” in lines 4-5.  If the component relates to the centrifugal force, does the centrifugal force depend on the capillary force?  How does the component exceed the centrifugal force? 
Claim 7 recites the limitation “the second capillary force having a component” in lines 2-3.  Examiner indicates that the instant specifications reads “The part travelling due to capillary forces may itself be separated due to the capillary forces e.g. acting differently on different portions or components of the portion. The higher the affinity of a portion/component, the more of this portion/component  will more   swiftly  attach  to  the  substrate,  whereas  other portions/components will move further in the direction from the sample reception area to the sensing area” (Instant specifications; pp 8).  It is unclear if the applicant intends for the portion/component to be a variable that is dependent on capillary forces, material in the substrate, or the sample itself.  For the purpose of prosecution, the examiner interprets the component as a variable that is dependent on capillary forces.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehm et al (US 20130243664 A1; hereinafter “Boehm”). 
Regarding claim 1, Boehm a method for preparing a substrate (Boehm; Abstract; a microfluidic element for analysis of a fluid sample having a substrate) comprising a sample reception area and a sensing area (Boehm; para [1]; Image 1; examiner indicates “the sensing chamber having a sample receiving portion and a sensing portion, where the sample reception area is provided in the sample receiving portion” instant specifications pp 10, lines 3-5), the substrate being positioned in a sensing chamber (Boehm; para [12]; a substrate and a microfluidic transport system having a channel structure), the method comprising the steps of: 
- applying a sample to the sample reception area, the sample comprising a liquid part having a first density and a sample part having a second density being higher than the first density (Boehm; para [3, 49]; Fig. 1, 4; the sample chamber is washed with a washing fluid. In a next step, a labeling fluid is transported into the chamber or reagents are added so that detecting antibodies can reach the bound molecules. Labels of that type may, for example, be receptor antibodies with fluorescent tags… The microfluidic element 1 shown here is used for i.e., blood tests); 
- rotating, with a first rotational frequency, the substrate around a predetermined axis (Boehm; para [83]; Fig. 3; the microfluidic element 1 is turned in the clockwise direction (arrow R)), the sensing area being closer to the predetermined axis than the sample reception area (Boehm; Image 1; examiner indicates that the sample reception area is the lower half of the measuring chamber 10, thus Boehm teaches the recited limitation); 
- during rotation, at least part of the liquid part travels from the sample reception area to the sensing area due to first capillary forces acting between the liquid part and the substrate (Boehm; para 
- decreasing the rotational frequency to a second rotational frequency so that the increased gas pressure forces at least a portion of the sample out of the sensing chamber to and transferring at least a portion of the sample remaining at the sample reception area to a waste chamber separate from the sensing chamber (Boehm; para [32, 51, 84]; Fig. 3; In the channel structure 7b, the first chamber is the measuring chamber 10 and the second chamber is the waste chamber 12… rotation occurs counter-clockwise, emptying channel 13; examiner interprets the change in direction from clockwise to counter clockwise as decreasing the rotational frequency because deceleration occurs in order to empty channel 13). 

    PNG
    media_image1.png
    765
    710
    media_image1.png
    Greyscale

Image 1.  The examiner interprets the lower half of the measuring chamber 10 as the sample reception area.  The sample reception area is provided in the sample receiving portion of the sensing chamber, thus Boehm teaches the sample reception area because the measuring chamber 10 receives the sample from capillary stop 17 (Boehm; para [54]). 
Regarding claim 2, 
Regarding claim 4, Boehm the method according to claim 1, wherein the transferring step comprises providing a suction force acting towards the waste chamber (Boehm; para [84]; rotation occurs counter-clockwise…Emptying the channel 13 and also breakthrough of the valve section 19 after reaching a pre-set breakthrough frequency (exceeding the breakthrough frequency by the rotational frequency)).
Regarding claim 5, Boehm the method according to claim 4, wherein the transferring step comprises transferring the at least a portion of the sample from the sensing chamber into a first conduit (Boehm; para [51, 53]; Fig. 3; The channel structure 7b includes the measuring chamber 10, the siphon-shaped channel 13 as well as the waste chamber 12… channel 8 is filled by the capillary force exerted in the direction of flow (arrow S)).
Regarding claim 6, Boehm the method according to claim 1, wherein the step of removing the at least a portion of the sample is performed by creating a constant flow of the sample in an area further away from the predetermined axis than the substrate (Boehm; para [47]; Fig. 1, 3; rotational axis 5… The transport system 2 comprises a plurality of channel structures 7 that respectively comprise a channel 8 and a chamber 9. One of the channel structures 7, which is used multiple times, comprises a chamber 11 formed as a waste chamber 12 and a channel 13, which extends between a measuring chamber 10 to test the sample fluid and the waste chamber 12).
Regarding claim 7, Boehm the method according to claim 5, wherein the first conduit exerts a second capillary force on the sample (Boehm; para [86]; fluid comes out of the measuring chamber 10 because of capillary action and flows into the channel 13), the second capillary force having a component directed towards the predetermined axis of rotation (Boehm; para [85]; the bypass sub-channel 44 does not block up and the transition is protected against reflux of fluid out of the chamber; the examiner interprets the reflux of the sample to be the “component”), where the component exceeds a second centrifugal force acting on the sample during rotation at the second rotational 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798